Case 1:20-mc-00332-GBD Document 1-2 Filed 09/23/20 Page 1 of 9




                       Exhibit B




                                                            09/22/2020 4:59 PM
                       Case 1:20-mc-00332-GBD Document 1-2 Filed 09/23/20 Page 2 of 9
 AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                             Southern District of New York

In re Application of                                                         )
                                                                             )   Civil Action No. :__-mc-_______
PIRAEUS BANK                                                                 )
                                                                             )
For an Order Directing Discovery from                                        )
NASDAQ Stock Market LLC and                                                  )
OTC Markets Group                                                            )


                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                             OR PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:       OTC Markets Group




         Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the
following documents, electronically stored information, or objects, and must permit inspection, copying, testing, or
sampling of the material: See Exhibit A.

  Place:      REED SMITH , LLP                                                     Date and Time:
              599 Lexington Avenue, 22nd Floor
              New York, New York 10022                                                _____________, 2020, 10:00 a.m.


        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date
                                    CLERK OF COURT
                                                                                    OR

                                            Signature of Clerk or Deputy Clerk                       Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing Piraeus Bank, who issues or requests
 this subpoena, are: Joseph J. Tuso Reed Smith LLP, Samuel Kadosh., 599 Lexington Avenue, 22nd Floor, New York, NY
 10022; tel: 212-549-0451; email: skadosh@reedsmith.com

                                Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
 and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
 directed. Fed. R. Civ. P. 45(a)(4).
                       Case 1:20-mc-00332-GBD Document 1-2 Filed 09/23/20 Page 3 of 9

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (i) disclosing a trade secret or other confidential research, development,
                                                                                 or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                   (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or             study that was not requested by a party.
regularly transacts business in person; or                                          (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly      described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                      modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                    conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial             (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                         otherwise met without undue hardship; and
                                                                                      (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or            (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                           (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                   procedures apply to producing documents or electronically stored
                                                                                 information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                         (A) Documents. A person responding to a subpoena to produce documents
                                                                                 must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney            must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps           (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the             If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must           information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include           which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who             (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                 person responding need not produce the same electronically stored
                                                                                 information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                             (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                    responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to          from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of     of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,       order, the person responding must show that the information is not
hearing, or trial.                                                               reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible           made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated     requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or          26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.      (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for          (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,     under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                       material must:
     (i) At any time, on notice to the commanded person, the serving party            (i) expressly make the claim; and
may move the court for the district where compliance is required for an               (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                       tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the      privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from      (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                   subpoena is subject to a claim of privilege or of protection as
                                                                                 trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                           that received the information of the claim and the basis for it. After being
                                                                                 notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where          information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                     until the claim is resolved; must take reasonable steps to retrieve the
                                                                                 information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                             present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits             compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                         produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no    resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                     (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a            The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on        motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                             who, having been served, fails without adequate excuse to obey the
                                                                                 subpoena or an order related to it.
Case 1:20-mc-00332-GBD Document 1-2 Filed 09/23/20 Page 4 of 9
           Case 1:20-mc-00332-GBD Document 1-2 Filed 09/23/20 Page 5 of 9




                                            EXHIBIT A

                                          DEFINITIONS

       The following definitions are employed in the document requests below:

       1.      “Document” is used in the broadest sense permissible under Rule 34 of the

Federal Rules of Civil Procedure and Local Civil Rule 26.3 of the Local Rules of the

United States District Courts for the Southern and Eastern Districts of New York and shall

include, but not be limited to, letters, logs, spreadsheets, memoranda, drafts, notes, records,

reports, summaries, claims, paper writings, forms, calendars, appointment books, expense

vouchers, receipts, telephone records, diaries, lists, indices, writings, charts, graphs, photographs,

drawings, audio recordings, video recordings, electronic mail, computer files, including any and

all information contained or stored in any electronic or computerized manner (such as, without

limitation, hard drives, personal computers, workstations, external or removable storage devices,

optical disks, CD-ROMs, zip disks, USB drives, computer tapes, or digital storage media of any

kind) on any network, local area network, intranet and/or cloud-based storage system, as well as

any other data compilations or depositories from which information can be obtained.

       2.      The terms “concerning” or “concern” or “relating to,” “relate to,” “related to,” or

“in relation to” shall mean all information or documentation which is relevant in any way to the

subject matter, including, without limitation, all information or documentation which constitutes,

represents, contains, records, reflects, refers to, summarizes, evaluates, comments upon,

transmits, describes, mentions, alludes to, or in any way discusses the subject matter of any

request.




                                                  2
           Case 1:20-mc-00332-GBD Document 1-2 Filed 09/23/20 Page 6 of 9




          3.    The term “and” as well as “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of this these requests information that might

otherwise be construed to be outside its scope.

          4.    “Each” shall be construed to include the word “every,” and “every” shall be

construed to include the word “each.”

          5.    “Any” shall be construed to include the word “all,” and “all” shall be construed to

include the word “any.”

          6.    “You” or “Your” or “Yours” shall mean the OTC Markets Group, and all of its

respective past or present subsidiaries and related companies, and all of its present and former

members, partners, principals, directors, executives, officers, employees, representatives, agents,

consultants, attorneys (to the extent an attorney communication is not subject to privilege), or

any other representative acting on its behalf.

          7.    “Requests” means the enumerated requests set forth herein.

          8.    “Person” or “Persons” means natural persons, proprietorships, corporations,

partnerships, joint trusts, joint ventures, groups, associations, organizations, and all other entities.

          9.    “Zolotas” means Michail Zolotas or Michael Zolotas.

          10.   “Newlead” means Newlead Holdings Ltd. as well as its subsidiaries, affiliates,

officers, directors, employees, partners, representatives, advisors, consultants, agents, attorneys,

predecessors, successors, assigns, and any other Persons acting, or purporting to act, on its

behalf.

          11.   “OTC Pink” means the Pink Open Market, the lowest tier of the OTC Markets

Group.




                                                   3
         Case 1:20-mc-00332-GBD Document 1-2 Filed 09/23/20 Page 7 of 9




                                          INSTRUCTIONS

       1.         Each Request for production of documents contemplates production in full,

without abbreviation or redaction of any kind.

       2.         The singular form of any word used in these requests shall include the plural form

and vice versa.

       3.         The connectives “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the Requests all Documents that might

otherwise be construed to be outside of their scope.

       4.         Each request for documents contemplates production in a readily accessible

format. All electronically stored information (“ESI”) shall be produced in Single-paged Tagged

Image File Format (“.tiff”) with Optical Cross-Reference (i.e., OPT) and a Concordance (i.e.,

DAT) Cross-Reference Loadfile. All ESI shall be produced to a media (e.g., CD, DVD, or

HDD) as required by data size.

       5.         If any documents called for by the Requests are withheld from production, furnish

a list of such documents containing a complete description of each document, including: (a) the

date and number of pages of the document; (b) its title (if any); (c) its subject matter; (d) the

identity of each attachment or appendices to the document; (e) the name and identification of

each person to whom it is addressed; (f) the name and identification of each person to whom the

document was distributed, shown or explained; (g) the name and identification of the person or

persons by whom it was written; (h) its present custodian; and (i) the ground or grounds upon

which it is being withheld. If a privilege is asserted as a ground for not producing or otherwise

responding to a request, describe the factual basis for the claim of privilege in sufficient detail so

as to permit the court to adjudicate the validity of the claim of privilege.




                                                  4
        Case 1:20-mc-00332-GBD Document 1-2 Filed 09/23/20 Page 8 of 9




       6.      If any document requested herein has been destroyed, discarded, or in no longer

in your possession, identify each such document by stating: (a) any addressor or addressee; (b)

the addresses of any indicated or blind copies; (c) the date, subject matter, and number of pages

of the document; (d) the identity of any attachments or appendices to the document; (e) all

persons to whom the document was distributed, shown, or explained; (f) its date of destruction or

discard, manner of destruction or discard and reason for destruction or discard; and(g)the persons

authorizing and carrying out such destruction or discard.

       7.      Unless otherwise expressly stated in writing, failure to produce any item

requested herein shall constitute a representation that such item does not exist or is not in your

possession, custody or control.

       8.      In responding to the Requests, you shall produce all responsive Documents

available at the time of production, and you shall supplement your responses as necessary.

       9.      Unless otherwise noted, the Requests cover the period from September 22, 2014

through the present.

                                  DOCUMENTS REQUESTED

REQUEST NO. 1

Non-privileged documents concerning Newlead’s compliance or non-compliance with Your

listing qualifications from September 22, 2014 to July 29, 2019.

REQUEST NO. 2

Non-privileged documents concerning Your decision to de-list Newlead from OTC Pink on July

29, 2019.




                                                5
        Case 1:20-mc-00332-GBD Document 1-2 Filed 09/23/20 Page 9 of 9




REQUEST NO. 3

Non-privileged documents concerning Your decision to issue Newlead a “caveat emptor”

designation on or about October 5, 2018.

REQUEST NO. 4

Any response or communications from Newlead concerning Your decision to de-list Newlead

from OTC Pink on July 29, 2019.

REQUEST NO. 5

Any response or communications from Newlead concerning Your decision to issue Newlead a

“caveat emptor” designation on or about October 5, 2018.




                                              6
